Citation Nr: 1442337	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issues of whether new and material evidence has been received in order to reopen the claims of entitlement to service connection for a prostate disorder and a lung disorder have been raised by the record on a VA Form 9 dated in July 2011, but these issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.

2.  The probative evidence of record does not show that the Veteran's currently diagnosed tinnitus is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's January 2010, February 2010, March 2010, and April 2010 letters, provided before the initial adjudication of the service connection claims on appeal in June 2010, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in conjunction with the claim on appeal in December 2013 to determine the nature and etiology of his claimed hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found the November 2013 VA medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  With regard to the present claim for entitlement to service connection for bilateral hearing loss, the Board did not seek additional clarification of the private audiogram from February 2010 that was provided in graph form.  However, as discussed below, evidence of record already clearly shows the Veteran experiences bilateral hearing loss for VA purposes.  The audiogram showed hearing loss with speech discrimination ability discussed for both ears.  In addition, competent and persuasive evidence of record analyzed in detail below shows that the Veteran's current bilateral hearing loss was not incurred as a result of events during active service.  The Board finds substantial compliance with the October 2013 remand orders, as a VA examination was obtained in November 2013.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, asserting that he was exposed to acoustic trauma from weapons noise during his active duty service in the Navy.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's August 1961 service enlistment examination report showed hearing in each ear was 15/15 for whispered voice and for spoken voice.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
N/A
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

(Note: The August 1961 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

In an additional August 1961 audiogram conducted a few weeks later, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20 (35)
10 (20)
0 (10)
0 (10)
10 (15)
LEFT
0 (15)
10 (20)
0 (10)
5 (15)
10 (15)

The Veteran's August 1965 service separation examination report showed hearing in each ear was 15/15 for whispered voice and for spoken voice.  

Service treatment records associated with record are negative for a diagnosis of or treatment for tinnitus or a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  While the hearing loss shown does not rise to the level of a hearing loss disability as defined by 38 C.F.R. § 3.385, it is indicative of a level of hearing loss existing during service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicating a degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service personnel records reveal that the Veteran served on active duty from August 1961 to August 1965.  He served as an unrated seaman apprentice and seaman aboard the USS MAUNA KEA (AE 22) from May 1962 to May 1963. Thereafter, he served as a Radarman aboard the USS CONE (DD 866) until his separation from service. 

Subsequent to service discharge, a private audiologist from Hearing Health Care, Inc. provided evidence dated in February 2010 that contained an uninterpreted pure tone audiometry graph.  The Veteran reported difficulty understanding at times and intermittent tinnitus.  The private audiogram noted a history of in-service noise exposure on ammunitions, with a current diagnosis of normal, sloping to mild sensorineural hearing loss, bilaterally, and good word recognition in quiet.

Internet information received in 2010 reflects that the Veteran's assigned ship, USS MAUNA KEA, was designed for rapid replenishment of ammunition at sea, as well as discussed duties of a Radarman and the history of the USS CONE.

During his March 2011 hearing before the RO and his December 2011 hearing before the Board, the Veteran asserted that his general quarters station was manning a three-inch gun while stationed on the USS MAUNA KEA and that he was exposed to the noise from naval gunfire during training on the gun mount without hearing protection.  He reported that his ears would ring for a while after each training exercise for a period of a few days, and currently will suddenly start ringing.  He commented that he had to wear a headset and no hearing protection while performing his military duties so he could communicate with other servicemen.  He further indicated that he did not have any treatment for hearing loss or tinnitus during active service or after he was discharged from service.  The Veteran also testified that he worked in civilian capacity as an electronic technician for 30 years at Tinker Air Force Base, and since his retirement from that job he had worked at a motel.  The Veteran's representative contended that the Veteran's in-service acoustic trauma was casually related to his military service, that the Veteran had had no acoustic trauma or exposure to the loud noises since service, that his hearing loss had continued since he left service, and that he had intermittent ringing in the ears since he left service.

The Veteran was examined by VA in November 2013.  The examiner noted the Veteran's military history, including his duties as a Deck Force/Boatswains Mate and a Radar Operator, his exposure to loud noise while working on gun mounts and with hand-held equipment used to scrap paint off the deck, and his denial of the use of hearing protection while in service.  The Veteran was noted to deny a history of occupational or recreational loud noise exposure.  He complained of difficulty understanding speech on the telephone and intermittent tinnitus, bilaterally.  It was noted that the Veteran was unable to recall a specific date or circumstance of onset to the tinnitus but reported that it had been present for approximately five to ten years.  The Veteran denied a history of otalgia, otorrhea, ear infections, ear surgery, aural fullness, ear trauma, head trauma, or family history of hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
40
55
LEFT
5
10
20
20
45

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  Accordingly, bilateral hearing loss to be considered a disability for VA standards was shown.  38 C.F.R. § 3.385.  After reviewing the record and examining the Veteran, the examiner diagnosed sensorineural hearing loss in each ear.  The examiner acknowledged that the Veteran's case history was notable for report of military noise exposure.  However, the examiner found that the Veteran's entrance examination completed on August 1961 and separation examination completed on August 1965 were consistent with hearing sensitivity within normal limits, bilaterally, as measured by the whispered voice test.  Additionally, the examiner highlighted that the record was absent of any evidence of hearing loss following his military discharge for a period of 45 years.  The examiner then opined that it was "less likely than not" that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  In the cited rationale, the examiner referred to an Institute of Medicine article from 2006 that stated there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  It was noted that the Institute of Medicine panel had concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  

The examiner then highlighted that the Veteran was unable to recall a specific date or circumstance of onset to the tinnitus, indicating that it had been present for approximately five to ten years.  The examiner further noted that the Veteran's service treatment records were absent for any treatment or diagnosis of tinnitus during service.  Finally, the examiner indicated that review of the record revealed that the first complaints of intermittent tinnitus were during a February 2010 private audiology test.  Given the balance of evidence consistent with normal hearing sensitivity during his military service, and the absence of any treatment or diagnosis of tinnitus during his military service and given this Veteran's lay assertions during the examination as to when tinnitus began, the examiner opined that it was "less likely than not" that the Veteran's current complaint of intermittent tinnitus was secondary to his military service, including noise exposure.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability and tinnitus is not warranted.  As an initial matter, there is no factual basis in the record that bilateral hearing loss or tinnitus were incurred during service, or manifested as a chronic disease within a year after his discharge from service in 1965.  Available service treatment records do not reflect findings of bilateral hearing loss or tinnitus at military service discharge. 

Post-service medical evidence of record first showed findings of hearing loss and tinnitus disorders decades after the Veteran's separation from active service. Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of a disorder). 

The testimony and statements from the Veteran and his representative that the Veteran's bilateral hearing loss is related to active service, to include in-service noise exposure, are not competent evidence to establish the etiology of his current bilateral hearing loss.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because he is not a physician, the Veteran's statements are not competent to make a determination that his current bilateral hearing is the result of noise exposure over four decades ago.  

The Veteran's testimony and statements that he has had tinnitus since service is competent evidence.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Board does not find these statements as probative evidence, as the Veteran's statements as to the onset of tinnitus are inconsistent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Post-service medical evidence of record show current diagnoses of bilateral hearing loss and tinnitus.  In addition, evidence of record shows that the Veteran was exposed to loud noises during service.  However, the record does not include any probative evidence of a causal relationship between the Veteran's bilateral hearing loss and tinnitus and his active military service.  In the November 2013 VA examination report, the examiner specifically opined that it was "less likely than not" that the Veteran's current hearing loss and intermittent tinnitus was caused by or a result of the Veteran's military service, including noise exposure.  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the lay and medical evidence of record and pertinent medical literature on these matters.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

As such, the Board finds that the probative evidence that specifically addresses the question of whether the Veteran's claimed bilateral hearing loss and tinnitus are etiologically or causally related to events in service, to include in-service noise exposure, weighs against the claims.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


